Citation Nr: 0125586	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  95-37 118 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for nervous 
condition has been submitted. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

In a January 1972 rating decision, the RO denied entitlement 
to service connection for nervous condition, noting that the 
veteran had an in-service diagnosis of schizoid personality 
which was not incurred in the line of duty and existed prior 
to service.  The RO noted that the schizoid personality was a 
constitutional or developmental abnormality and not a 
disability under the law. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1994 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that the veteran had not submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for nervous condition.  



FINDING OF FACT

Evidence received since a January 1972 rating action, when 
considered alone or in conjunction with all of the evidence 
of record is not material, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The January 1972 rating action which denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence submitted since January 1972 rating action is 
not new and material.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below. 

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence submitted since January 1972 included copies of 
the veteran's service medical records, copies of outpatient 
treatment records from VA Hospital Hampton and VA Medical 
Center Northport, and a VA examination dated August 1994.

Service medical records submitted are duplicates of those in 
the veteran's claims folder and were previously considered by 
the RO in the January 1972 rating decision.  These show in-
service treatment for a schizoid personality disorder that 
was clinically judged to have existed prior to service.  As 
these records are duplicates they are not new.  

A hospital summary from VA Hospital Hampton dated in June 
1969, as it pertains to the relevant part to the claim of 
entitlement to service connection for nervous disorder, 
indicates that the veteran complained of nervousness and 
shaking spells.  The condition was relieved with small doses 
of Phenobarbital.  He was diagnosed with acute hepatitis.  No 
diagnosis was made regarding any found psychiatric condition.  
This record too is a duplicate of evidence available in 
January 1972.

At a VA examination performed in August 1994, the veteran 
reported that his "nerves were shot."  He indicated that he 
could not stop drinking alcohol and would probably return to 
drug use.  He was seen in 1994 by Greenport Rehabilitation 
Clinic for drugs and alcohol.  Previously, he sought 
treatment at Hampton VAMC in 1969 for jaundice and hepatitis.  
He was treated at the Baltimore VAMC in 1971 for drug related 
problems.  The examiner diagnosed the veteran with a history 
of alcohol and drug habits.  No diagnosis was made regarding 
any psychiatric condition.  

Outpatient treatment reports from VAMC Northport dated August 
1994 to December 1998  show treatment for blurred vision, 
hepatitis C, hypertension, low back pain and alcohol and drug 
abuse.  No treatment is noted for any found psychiatric 
condition.

The Board finds that the aforementioned treatment records and 
VA examination report, while not of record in January 1972, 
are nevertheless not new and material.  The additional 
evidence does not provide a more complete picture of the 
circumstances surrounding the origin of a nervous condition.  
See Morton v. Principi, 3 Vet. App.  508, 509 (1992).  
Finally, the additional evidence does not contain a competent 
opinion linking any found psychiatric condition to service.  

Further, the Board has taken into consideration the lay 
statements of the veteran that his schizoid personality was 
aggravated by service to the point of causing him to become 
addicted to morphine, heroin and cocaine.  In this regard, 
the Board takes this opportunity to advise the veteran, that 
in order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Personality disorders, however, are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation for VA purposes, and provide no basis 
for service connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2001).  

The veteran was diagnosed in-service with schizoid 
personality.  It was noted that such condition was not 
incurred in the line of duty and existed prior to service.  
The rating decision of January 1972 found that such in-
service condition constituted a constitutional or 
developmental abnormality.  Therefore, service connection for 
a personality disorder, was denied, as a matter of law.  As a 
result there is no recognizable claim for aggravation of a 
disability which cannot be service connected.  

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for nervous 
condition.  The appeal is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

